NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        DEC 17 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-15157

                Plaintiff-Appellee,             D.C. Nos.
                                                2:16-cv-03064-GEB-CKD
 v.                                             2:99-cr-00369-GEB-CKD-1

STANLEY EDWARD JAMISON, Jr.,
                                                MEMORANDUM*
                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Eastern District of California
                  Garland E. Burrell, Jr., District Judge, Presiding

                          Submitted December 11, 2019**

Before:      WALLACE, CANBY, and TASHIMA, Circuit Judges.

      Federal prisoner Stanley Edward Jamison, Jr., appeals from the district

court’s order denying his 28 U.S.C. § 2255 motion to vacate his sentence. We

have jurisdiction under 28 U.S.C. § 2253. We review de novo, see United States v.

Reves, 774 F.3d 562, 564 (9th Cir. 2014), and we affirm.

      Jamison contends that the district court abused its discretion by considering

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
sua sponte the timeliness of his section 2255 motion. He also argues that the

motion was timely filed within one year of the Supreme Court’s decision in

Johnson v. United States, 135 S. Ct. 2551 (2015), because he was sentenced as a

career offender according to a provision of the mandatory Guidelines that must be

void for vagueness under the logic of Johnson. See 28 U.S.C. § 2255(f)(3);

U.S.S.G. §§ 4B1.1, 4B1.2. We first conclude that the government did not

deliberately waive a statute of limitations defense and that the district court did not

abuse its discretion by sua sponte considering the timeliness of the motion. See

Day v. McDonough, 547 U.S. 198, 202, 207-11 (2006) (district court is permitted

to consider the timeliness of a habeas motion sua sponte if it accords the parties

fair notice and an opportunity to present their positions). Further, Jamison’s

reliance on Johnson is foreclosed because “Johnson did not recognize a new right

applicable to the mandatory Sentencing Guidelines on collateral review.” United

States v. Blackstone, 903 F.3d 1020, 1028 (9th Cir. 2018), cert. denied, 139 S. Ct.
2762 (2019). Accordingly, the district court properly concluded that section

2255(f)(3) does not apply and that Jamison’s motion is untimely. See 28 U.S.C.

§ 2255(f)(1).

      AFFIRMED.




                                           2                                     18-15157